DETAILED ACTION
1.	 Claims 1-9 are allowed. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims1, 4 and 7  as a whole, closest art of record failed to teach or suggest among other thing:, 
“calculating a first characteristic value of the first image and a second characteristic value of the second image; calculating a sum of absolute differences (SAD) between the first image and the second image; calculating a difference between the first characteristic value and the second characteristic value; blending the difference and the SAD to generate a blended result; and estimating a motion vector between the first image and the second image according to the blended result”

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below are references that teach some limitations of the claims1, 4 and 7 but are lack the teaching of the limitations mentioned above: 

a. “Method Image motion Estimation”, Taiwan Patent Application No.: TW201334520A, to Chia-Yu disclosed: 
As to claim 1  Wu teaches A circuit, comprising: a memory configured to store a plurality of pixel data of at least one part of a first frame and a plurality of pixel data of at least one part of ( Fig. 1 illustrates a block diagram of a motion artifact reduction system that includes a processor 12, a random access memory (RAM) 14, a read only memory (ROM), the first frame being different from the second frame ([0038],  series of output image frames OFn,, OFn+1, and OFn+2 may be further processed and then stored and/or distributed as a final cinematic feature for presentation); and 
a processor coupled to the memory and configured to perform following steps (Fig.1 shows processor 12, connected with the random access memory (RAM) 14 and the read only memory (ROM)): 
performing low-pass filtering on a first image and a second image, the first image being a part of the first frame and the second image being a part of the second frame ([0033], Wu  teaches a method of defocusing and/ or blurring data from subsequent input image frames IFm and IFm+1 by passing the data through a temporal low pass filter at the Nyquist rate).
calculating a first characteristic value of the first image and a second characteristic value of the second image ([0020], Kp represents the pixel value of the pixel P in the core block K, and RB1p and RB2p represent the pixel value of the pixel P in the first reference block RB1 and the second reference block RB2, respectively);
calculating a sum of absolute differences (SAD) between the first image and the second image (([0019]- [0020], the first amount of difference is the sum of absolute difference Sum of Absolute Difference, SAD) of the pixel values corresponding to the positions in the core block K and the first reference block RB1)
calculating a difference between the first characteristic value and the second characteristic value (([0019]- [0020], the second amount of difference is the sum of the absolute difference values of the pixel values corresponding to the positions in the core block K and the second reference block RB2);
([0021], this embodiment calculates the ratio and difference between the first difference amount and the second difference amount of the core block for each core block, if the ratio is greater than or equal to the first preset value and the difference is greater than or If it is equal to the second preset value, it is determined that the corresponding core block is a reliable core block. Blending the difference and the SAD to generate a blended result corresponds to comparing the ratio of the first difference amount and the second difference with the threshold); and
estimating a motion vector between the first image and the second image according to the blended result ([0022],  the regional motion vector of each reliable core block (that is, the amount of difference between the reliable core block and the most similar block in the search area) is used to estimate the global motion vector of the current image);

b. “Method and system for reducing motion artifacts” US 20020067464 to Werner Williams disclosed: 
performing low-pass filtering on a first image and a second image, the first image being a part of the first frame and the second image being a part of the second frame ([0033], Werner teaches a method of defocusing and/ or blurring data from subsequent input image frames IFm and IFm+1 by passing the data through a temporal low pass filter at the Nyquist rate); 
In addition to Wu, Werner  also teaches A circuit, comprising: a memory configured to store a plurality of pixel data of at least one part of a first frame and a plurality of pixel data of at least one part of a second frame ( Fig. 1 illustrates a block diagram of a motion artifact reduction system that includes a processor 12, a random access memory (RAM) 14, a read only memory (ROM), the first frame being different from the second frame ([0038],  series of output image frames OFn,, OFn+1, and OFn+2 may be further processed and then stored and/or distributed as a final cinematic feature for presentation); and 
a processor coupled to the memory and configured to perform following steps (Fig.1 shows processor 12, connected with the random access memory (RAM) 14 and  the read only memory (ROM).  The motion artifact reduction system includes programs that may be stored in RAM 14, ROM 16, or disk drives 22 and may be executed by processor 12):
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699